Per Curiam.

The merits of the controversy between plaintiffs and defendant are not now before this court.
App. R. 12(A) provides, in pertinent part: “* * * All errors assigned and briefed [in the Court of Appeals] shall be passed upon by the court in writing, stating the reasons for the court’s decision.”
Here, the Court of Appeals failed to comply with the provisions of App. R. 12(A), even after being specifically requested to state in writing its reasons for overruling appellant’s assignments of error.
The motion to certify the record is, therefore, allowed.
Our jurisdiction in this ease, however, may be limited by Section 2(B)(2)(d) of Article IV of the Constitution to “affirm, modify or reverse the judgment of the Court.of Appeals.” For that reason,,the judgment of the Court-of Appeals is-rever sedj and-the cause is remanded to *3that court for compliance with the provision of App. R. 12(A) that all errors assigned and briefed be passed upon by the Court of Appeals in writing, stating the reasons for that court’s decision.

Judgment reversed and cause remanded.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.